Hutcheson, Justice.
This case arose by an affidavit to dispossess an alleged tenant. A counter-affidavit was hied, denying the relation of landlord and tenant between the parties. Later an amendment to the counter-affidavit was offered, alleging facts purporting to show that plaintiff did not have title to the premises. This amendment was disallowed, after which a trial resulted in a verdict in favor of the plaintiff. A motion for new trial was overruled, and the tenant excepted, assigning error on that ruling, and on the disallowance of the amendment to the counter-affidavit. The questions raised by the counter-affidavit and amendment do not directly involve title to land. The suit is not one involving title to land, within the meaning of the constitutional provision relative to jurisdiction of this court; and considering the allegations and prayers of the counter-affidavit and amendment, it was not a case in equity. The Court of Appeals, and not the Supreme Oourt, has jurisdiction of the writ of error. Radcliffe v. Jones, 174 Ga. 324 (162 S. E. 679).

Transferred to Oourt of Appeals.


All the Justices concur.